Name: 2013/302/EU: Commission Decision of 19Ã June 2013 amending Annex II to Decision 2009/861/EC on transitional measures under Regulation (EC) NoÃ 853/2004 of the European Parliament and of the Council as regards the processing of non-compliant raw milk in certain milk processing establishments in Bulgaria (notified under document C(2013) 3740) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  processed agricultural produce;  European construction;  agri-foodstuffs;  Europe;  health
 Date Published: 2013-06-21

 21.6.2013 EN Official Journal of the European Union L 169/73 COMMISSION DECISION of 19 June 2013 amending Annex II to Decision 2009/861/EC on transitional measures under Regulation (EC) No 853/2004 of the European Parliament and of the Council as regards the processing of non-compliant raw milk in certain milk processing establishments in Bulgaria (notified under document C(2013) 3740) (Text with EEA relevance) (2013/302/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular the first paragraph of Article 9 thereof, Whereas: (1) Regulation (EC) No 853/2004 lays down specific rules on the hygiene of food of animal origin for food business operators. Those rules include hygiene requirements for raw milk and dairy products. (2) Commission Decision 2009/861/EC (2) provides for certain derogations from the requirements set out in subchapters II and III of Chapter I of Section IX of Annex III to Regulation (EC) No 853/2004 for the milk processing establishments in Bulgaria listed in that Decision. That Decision is to apply from 1 January 2010 to 31 December 2013. (3) According to Decision 2009/861/EC, certain milk-processing establishments listed in Annex II to that Decision may process non-compliant milk without separate production lines. (4) Bulgaria sent the Commission a revised and updated list of those milk processing establishments on 13 December 2012. (5) In that revised and updated list, certain establishments currently listed in Annex II to Decision 2009/861/EC have been deleted as they are now authorised to place dairy products on the intra-Union market, since they are considered to comply with the requirements set out in Chapter I of Section IX of Annex III to Regulation (EC) No 853/2004. Those establishments were listed in the table in Annex II to Decision 2009/861/EC at No 6 (1112004 Matev-Mlekoprodukt OOD), No 16 (2712010 Kamadzhiev-milk EOOD), No 37 (1212022 Milkkomm EOOD), No 56 (BG 2612042 Bulmilk OOD), No 61 (1712013 ET Deniz), No 70 (BG 1812003 Sirma Prista AD) and No 78 (1812005 DAV- Viktor Simonov EOOD). (6) Decision 2009/861/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2009/861/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 June 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 139, 30.4.2004, p. 55. (2) OJ L 314, 1.12.2009, p. 83. ANNEX ANNEX II List of milk processing establishments permitted to process non-compliant milk as referred to in Article 3 No Veterinary No Name establishment Town/Street or Village/Region 1 BG 2412037 Stelimeks  EOOD s. Asen 2 0912015 Anmar  OOD s. Padina obsht. Ardino 3 0912016 OOD Persenski  s. Zhaltusha obsht. Ardino 4 1012014 ET Georgi Gushterov DR  s. Yahinovo 5 1012018 Evro miyt end milk  EOOD gr. Kocherinovo obsht. Kocherinovo 6 1112017 ET Rima-Rumen Borisov  s. Vrabevo 7 1312023 Inter-D  OOD s. Kozarsko 8 1612049 Alpina -Milk  EOOD s. Zhelyazno 9 1612064 OOD Ikay  s. Zhitnitsa obsht. Kaloyanovo 10 2112008 MK Rodopa milk  s. Smilyan obsht. Smolyan 11 2412039 Penchev  EOOD gr. Chirpan ul. Septemvriytsi  58 12 2512021 Keya-Komers-03  EOOD s. Svetlen 13 0112014 ET Veles-Kostadin Velev  gr. Razlog ul. Golak  14 14 2312041 Danim-D.Stoyanov  EOOD gr. Elin Pelin m-st Mansarovo 15 0712001 Ben Invest  OOD s. Kostenkovtsi obsht. Gabrovo 16 1512012 ET Ahmed Tatarla  s. Dragash voyvoda, obsht. Nikopol 17 2212027 Ekobalkan  OOD gr. Sofia bul Evropa  138 18 2312030 ET Favorit- D.Grigorov  s. Aldomirovtsi 19 2312031 ET Belite kamani  s. Dragotintsi 20 BG 1512033 ET Voynov-Ventsislav Hristakiev  s. Milkovitsa obsht. Gulyantsi 21 BG 1512029 Lavena  OOD s. Dolni DÃbnik obl. Pleven 22 BG 1612028 ET Slavka Todorova  s. Trud obsht. Maritsa 23 BG 1612051 ET Radev-Radko Radev  s. Kurtovo Konare obl. Plovdiv 24 BG 1612066 Lakti ko  OOD s. Bogdanitza 25 BG 2112029 ET Karamfil Kasakliev  gr. Dospat 26 BG 0912004 Rodopchanka  OOD s. Byal izvor obsht. Ardino 27 0112003 ET Vekir  s. Godlevo 28 0112013 ET Ivan Kondev  gr. Razlog Stopanski dvor 29 0212037 Megakomers  OOD s. Lyulyakovo obsht. Ruen 30 0512003 SD LAF-Velizarov i sie  s. Dabravka obsht. Belogradchik 31 0612035 OOD Nivego  s. Chiren 32 0612041 ET Ekoprodukt-Megiya- Bogorodka Dobrilova  gr. Vratsa ul. Ilinden  3 33 0612042 ET Mlechen puls - 95 - Tsvetelina Tomova  gr. Krivodol ul. Vasil Levski  34 1012008 Kentavar  OOD s. Konyavo obsht. Kyustendil 35 1212031 ADL  OOD s. Vladimirovo obsht. Boychinovtsi 36 1512006 Mandra  OOD s. Obnova obsht. Levski 37 1512008 ET Petar Tonovski-Viola  gr. Koynare ul. Hr.Botev  14 38 1512010 ET Militsa Lazarova-90  gr. Slavyanovo, ul. Asen Zlatarev  2 39 1612024 SD Kostovi - EMK  gr. Saedinenie ul. L.Karavelov  5 40 1612043 ET Dimitar Bikov  s. Karnare obsht. Sopot  41 1712046 ET Stem-Tezdzhan Ali  gr. Razgrad ul. Knyaz Boris  23 42 2012012 ET Olimp-P.Gurtsov  gr. Sliven m-t Matsulka  43 2112003 Milk- inzhenering  OOD gr. Smolyan ul. Chervena skala  21 44 2112027 Keri  OOD s. Borino, obsht. Borino 45 2312023 Mogila  OOD gr. Godech, ul. Ruse  4 46 2512018 Biomak  EOOD gr. Omurtag ul. Rodopi  2 47 2712013 Ekselans  OOD s. Osmar, obsht. V. Preslav 48 2812018 ET Bulmilk-Nikolay Nikolov  s. General Inzovo, obl. Yambolska 49 2812010 ET Mladost-2-Yanko Yanev  gr. Yambol, ul. Yambolen  13 50 BG 1012020 ET Petar Mitov-Universal  s. Gorna Grashtitsa obsht. Kyustendil 51 BG 1112016 Mandra IPZHZ  gr. Troyan ul. V.Levski  281 52 BG 1712042 ET Madar  s. Terter 53 BG 0912011 ET Alada-Mohamed Banashak  s. Byal izvor obsht. Ardino 54 1112026 ABLAMILK  EOOD gr. Lukovit ul. Yordan Yovkov  13 55 1312005 Ravnogor  OOD s. Ravnogor 56 1712010 Bulagrotreyd-chastna kompaniya  EOOD s. Yuper Industrialen kvartal 57 2012011 ET Ivan Gardev 52  gr. Kermen ul. Hadzhi Dimitar  2 58 2012024 ET Denyo Kalchev 53  gr. Sliven ul. Samuilovsko shose  17 59 2112015 OOD Rozhen Milk  s. Davidkovo, obsht. Banite 60 2112026 ET Vladimir Karamitev  s. Varbina obsht. Madan 61 2312007 ET Agropromilk  gr. Ihtiman ul. P.Slaveikov  19 62 BG 1812008 Vesi  OOD s. Novo selo 63 BG 2512003 Si Vi Es  OOD gr. Omurtag Promishlena zona 64 BG 2612034 ET Eliksir-Petko Petev  s. Gorski izvor 65 BG 2512001 Mladost -2002  OOD gr. Targovishte bul. 29-ti yanuari  7 66 0812030 FAMA  AD gr. Dobrich bul. Dobrudzha  2 67 0912003 Koveg-mlechni produkti  OOD gr. Kardzhali Promishlena zona 68 1412015 ET Boycho Videnov - Elbokada 2000  s. Stefanovo obsht. Radomir 69 1712017 Diva 02  OOD gr. Isperih ul. An.Kanchev  70 1712037 ET Ali Isliamov  s. Yasenovets 71 1712043 Maxima milk  OOD s. Samuil 72 2012010 Saray  OOD s. Mokren 73 2012032 Kiveks  OOD s. Kovachite 74 2012036 Minchevi  OOD s. Korten 75 2212009 Serdika -94  OOD gr. Sofia kv. Zheleznitza 76 2312028 ET Sisi Lyubomir Semkov  s. Anton 77 2312033 Balkan spetsial  OOD s. Gorna Malina 78 2312039 EOOD Laktoni  s. Ravno pole, obl. Sofiyska 79 2412040 Inikom  OOD gr. Galabovo ul. G.S.Rakovski  11 80 2512011 ET Sevi 2000- Sevie Ibryamova  s. Krepcha obsht. Opaka 81 2612015 ET Detelina 39  s. Brod 82 2812002 Arachievi  OOD s. Kirilovo, obl. Yambolska 83 BG 1612021 ET Deni-Denislav Dimitrov-Ilias Islamov  s. Briagovo obsht. Gulyantsi 84 BG 2012019 Hemus-Milk komers  OOD gr. Sliven Promishlena zona Zapad 85 2012008 Raftis  EOOD s. Byala 86 2112023 ET Iliyan Isakov  s. Trigrad obsht. Devin 87 2312020 MAH 2003  EOOD gr. Etropole bul. Al. Stamboliyski  21 88 2712005 Nadezhda  OOD s. Kliment